Citation Nr: 1647328	
Decision Date: 12/20/16    Archive Date: 12/30/16

DOCKET NO.  13-22 054A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for major depressive disorder (MDD), with generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Douglas D. Mohney, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to November 1975, and January 1976 to June 1992.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

During the entire period of the claim, the social and occupational impairment from the Veteran's MDD, with generalized anxiety, has most nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The Veteran's MDD, with generalized anxiety warrants a rating of 100 percent throughout the entire period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Relative to the Veteran's claim for an increased rating for his psychiatric disorders, as explained below, the Board has determined that the evidence currently of record is sufficient to substantiate a 100 percent schedular evaluation.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2016).

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2016).

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2016).

Factual Background and Analysis

At the outset, the Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

By way of history, the Veteran initiated a claim for an increased rating for his psychiatric disability in January 2011, and in a June 2011 rating decision the RO confirmed and continued his previously assigned 30 percent rating.  The Veteran timely appealed the assigned evaluation, and in a June 2013 rating decision the RO granted an increased rating of 50 percent, effective throughout the entire claim period.  Therefore, the issue presently before the Board is entitlement to an evaluation in excess of 50 percent throughout the entire claim period. 

MDD and generalized anxiety disorder are rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . .. . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9434.

The evidence considered in determining the level of impairment under the Rating Schedule for MDD, with generalized anxiety disorder is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The DSM-IV provides for a global assessment of functioning score (GAF) of 41-50 for serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51-60 is assigned for moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  While a GAF score of 60-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  DSM-IV, 46-7.

The Board notes that the Veteran's private treatment records, VA outpatient treatment records and VA examination report reveals GAF scores ranging from 50 to 70, which are indicative of moderate to serious impairment.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the actually described symptoms in the record.  

The Veteran's treatment reports from the Bay Pines VA Medical Center (VAMC) show he has received fairly consistent mental health care throughout the period of the claim.  His outpatient treatment records from the Bay Pines VAMC show he has steadily experienced several significant symptoms and impairments, which include: continuous depressed mood, anxiety, severe panic attacks, poor libido, fatigue, dysfunctional sleep, relationship problems, impaired judgment and insight, isolation, a constricted affect, tangential and spontaneous speech, dysphoria, and obsessive thoughts. 

The Board observes the Veteran received inpatient psychiatric care at Andrews Air Force Base in 1988, Riverside Hospital in 2005, and was recently admitted to the emergency room following an acute panic attack.  The Board also briefly notes a December 2005 statement from the Veteran's treating Psychologist, Dr. W.P., which indicates he found the Veteran's psychiatric manifestations to be of such significant severity as to render him incapable of sustaining gainful employment.  The clinician went on to state that he found the Veteran's prognosis for improvement to be "guarded at best."  

Following his January 2011 claim for an increased rating, the Veteran was afforded a VA examination in February 2011.  He indicated he had been receiving ongoing treatment for several years.  He endorsed the following symptoms: anxiety, mood instability, depression, paranoia, agitation, panic attacks, poor sleep, rapid heartbeat, low energy, irritability, trouble concentrating, and psychotic features during bouts of significant decompensation.  The examiner noted the Veteran was tense, with rapid speech.  The Veteran was also interrupted the examiner frequently.  The examiner indicated the Veteran's mood was anxious, depressed, and labile.  Though the Veteran was oriented, he exhibited an overabundance and flight of ideas.  The examiner also stated the Veteran exhibited a paranoid ideation, with persecutory delusions.  His impulse control was found to be fair.  The examiner stated the Veteran had deficiencies in most areas, to specifically include thinking, family relations, and mood as a result of his psychiatric disorder.  In sum, the examiner diagnosed the Veteran with a generalized anxiety disorder, as well as a mood disorder, which he found most likely to be bipolar.  Curiously, the examiner assigned a GAF score of 70, which the Board notes does not seem consistent with the Veteran's noted disability picture.  

The Veteran has submitted buddy statements from his ex-spouse and neighbor.  His ex-spouse recounted the Veteran experiencing constant anxiety and panic.  She stated he woke up several times to check his blood pressure.  She also indicated the Veteran required frequent emotional support, and their social life was very limited.  In addition, she stated the Veteran would withdraw from social situations.  She reported the Veteran would sleep for long periods, because of the drain on his system resulting from his anxiety, and displayed little energy for household tasks.  

The Veteran's neighbor recounted times in which the Veteran contacted her at 3 or 4 in the morning reporting a panic attack.  She stated the Veteran had become more reluctant to accept substitute teaching work since 2011, because he felt too anxious.  She indicated she had witnessed multiple daily panic attacks, and chronicled the Veteran's reports of feeling tired on a daily basis.  She stated the Veteran had a small circle of friends, and difficulty socializing.  She also indicated the Veteran seemed to view relatively minor problems as major issues.  His neighbor stated she had personally witnessed an increased frequency of his manifestations over the past several years

The Veteran provided a report from his treating clinician that was performed in February 2012.  Initially the Psychologist noted the Veteran's psychiatric disorder interfered with his family, social and occupational functioning.  The clinician chronicled the Veteran's occupational background, to include his time in the Navy and Coast Guard.  The Veteran noted that in more recent years he had been terminated from several jobs, as a result of absences that were precipitated by his psychiatric impairments.  The Veteran stated that he was experiencing great difficulty working as a substitute teacher, due to panic attacks and anxiety.  The examiner perceived several of the same psychiatric manifestations noted above, to include anxiety, depressed mood, and an anxious affect.  In addition, the Veteran reported experiencing transient suicidal ideations at that time.  The clinician assigned a GAF score of 50, indicative of serious symptoms. 

During the Veteran's recent August 2016 Board hearing, he exhibited clear difficulty.  Specifically, the Veteran presented very tense, with rapid and disorganized speech.  He reported experiencing ongoing suicidal ideations, and stated he had called the suicide hotline on several occasions in just the past few months.  He also stated he was barely able to work one day per year as a substitute over the last several years, in order to maintain his substitute teacher rating.  Additionally, he reported ongoing disputes with members of his homeowners association.  Further, the Veteran stated he was unable to attend various social functions, and also had difficulty with several personal and familial relationships.  He reported chiefly the same symptoms noted above, to include panic attacks, anxiety, trouble sleeping, persecutory thoughts, and depressed mood.  

Finally, the Board notes the Veteran underwent a psychological evaluation in August 2016 with a private Psychologist.  The clinician extensively chronicled the Veteran's medical, social and occupational histories.  The Veteran then reported experiencing many similar manifestations he has throughout the appeal period, to include: anxiety, poor communication, being easily distracted, irritability, bizarre thoughts, a limited social network and difficulty getting along with people, loss of interest in previously enjoyable activities, suicidal thoughts, poor emotional control, impaired memory, panic attacks, trouble sleeping, paranoia, distrust, and hypervigilance.  During his examination, the Veteran reported being terminated from a job in 2013 due to interpersonal conflicts with a coworker.  The clinician noted the Veteran's interpersonal difficulties and anxiety would make steady employment very difficult for him.  The clinician noted several objective manifestations during her examination, to include depressed mood, severe outward anxiety, a constricted affect, and obsessive thoughts.  The Veteran stated he frequently fears that his panic attacks are heart attacks, and in an October 2013 statement, his treating Cardiologist stated his psychiatric manifestations are indeed so severe that he could easily experience a myocardial infarction and not be aware of it.  

Based on the content available in the record, the Board finds the Veteran's disability has resulted in identical symptomatology, with equivocal frequency and severity throughout the entire appeal period.  Moreover, the Board finds the evidence clearly establishes the Veteran's disability has prevented him from working, caused him marked social impairments, significantly impacted his family role functioning, and caused marked deficiencies in concentration.  In short, the Veteran's manifestations throughout the pendency of this appeal have been consistently described.  Since the Veteran's claim for an increased rating was initiated in January 2011, the evidence establishes his psychiatric disability has been severely incapacitating.  As indicated above, the Veteran has clear deficits in most areas of life functioning.  His irritability, lack of impulse control, anxiety, and panic attacks have resulted in his inability to maintain substantially gainful work.  Additionally, the Veteran's psychiatric manifestations such as irritability, depressed mood, persecutory thoughts, constricted affect, and anxiety have also curtailed his ability to function socially.  There is also evidence of impaired judgment.  Further, there is clear evidence of impaired mood.  

After carefully reviewing the evidence of record, the Board concludes the occupational and social impairment from the Veteran's MDD with generalized anxiety disorder most nearly approximates the total impairment required for a 100 percent rating throughout the period under appeal.  In reaching this decision, the Board has resolved all reasonable doubt in the Veteran's favor.


ORDER

The Board having determined the Veteran's MDD, with generalized anxiety disorder, warrants a 100 percent rating throughout the period of the claim, the benefit sought on appeal is granted to this extent and subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


